375 S.C. 495 (2007)
654 S.E.2d 271
In the Matter of Bobby J. LONG, Respondent.
Supreme Court of South Carolina.
December 4, 2007.

ORDER
Respondent was suspended on October 22, 2007, for a period of thirty (30) days. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
JEAN H. TOAL, Chief Justice.
/s/ Daniel E. Shearouse Clerk